                                        Case 2:18-cv-07723-SJO-JPR Document 59 Filed 05/21/20 Page 1 of 2 Page ID #:612



                                          1    JINSHU ZHANG (Bar No. 166981)
                                               john.zhang@dentons.com
                                          2    JAE K. PARK (Bar No. 234474)
                                               jae.park@dentons.com
                                          3    DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                          4    Los Angeles, California 90017-5704
                                               Telephone: (213) 623-9300
                                          5    Facsimile: (213) 623-9924
                                          6    William T. O’Brien (admitted pro hac vice)
                                               william.obrien@dentons.com
                                          7    Daniel Morris (admitted pro hac vice)
                                               daniel.morris@dentons.com
                                          8    1900 K Street, N.W.
                                               Washington, D.C. 20006
                                          9    Telephone: (202) 496-7500
                                               Facsimile: (202) 496-7756
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                               Attorneys for Petitioner
                                         11    Shanghai Qichengyueming Investment
                                               Partnership Enterprise (Limited Partnership)
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13                        UNITED STATES DISTRICT COURT
                                         14                       CENTRAL DISTRICT OF CALIFORNIA
                                         15
                                         16    Shanghai Qichengyueming Investment           Case No. 2:18-CV-7723 SJO (JPRx)
                                               Partnership Enterprise (Limited
                                         17    Partnership),                                JOINT STIPULATION OF
                                                                                            DISMISSAL
                                         18                   Petitioner,
                                         19          v.
                                                                                            Action Filed: September 5, 2018
                                         20    Jia Yueting,
                                         21                   Respondent.
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                                    JOINT STIPULATION OF DISMISSAL
                                        Case 2:18-cv-07723-SJO-JPR Document 59 Filed 05/21/20 Page 2 of 2 Page ID #:613



                                          1                       JOINT STIPULATION OF DISMISSAL
                                          2         Petitioner Shanghai Qichengyueming Investment Partnership Enterprise
                                          3   (Limited Partnership) and Respondent Jia Yueting hereby stipulate under Federal
                                          4   Rule of Civil Procedure 41(a)(1)(ii) that this action be dismissed with prejudice as to
                                          5   all claims, causes of action, and parties, with each party bearing that party’s own
                                          6   attorney’s fees and costs.
                                          7         IT IS SO STIPULATED.
                                          8
                                          9
                                                                                Respectfully submitted,
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11    Dated: May 20, 2020               DENTONS US LLP
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13                                      By:
                                                                                   Jinshu Zhang
                                         14                                        Jae K. Park
                                                                                   Counsel for Petitioner
                                         15                                        Shanghai Qichengyueming Investment
                                                                                   Partnership Enterprise (Limited Partnership)
                                         16
                                         17    Dated: May 20, 2020               O’MELVENY & MYERS LLP
                                         18
                                         19
                                                                                 By:
                                         20                                            William K. Pao
                                                                                       Counsel for Respondent Jia Yueting
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                          -2-          JOINT STIPULATION OF DISMISSAL
